Citation Nr: 1403010	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-09 518	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for otitis.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran, Brother, and Sister-In-Law

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from November 1990 to February 1991 and he had service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, in a rating decision in December 2010, the RO granted service connection for tinnitus.  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The claim of service connection for hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

In December 2011 at a hearing before Board prior to the promulgation of a decision by the Board and on the record the Veteran withdrew from the appeal the claims of service connection for otitis and for headaches.

CONCLUSION OF LAW

The criteria for withdrawal from the appeal the claims of service connection for otitis and for headaches have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Claims Withdrawn

A Veteran may withdraw a substantive appeal on the record at a hearing before the Board promulgates a decision on the appeal.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 20.204. 

In April 2011, the Veteran perfected an appeal on the claims of service connection for otitis, claimed as nerve damage, and for headaches.

At a hearing on appeal before the Board in December 2011 and before the Board promulgating a decision on the appeal, on the record the Veteran withdrew from the appeal the claims of service connection for otitis and headaches. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal of the claims withdrawn. 


ORDER

The appeal of the claims of service connection for otitis and for headache is dismissed.


REMAND

On the claim of service connection for a bilateral hearing loss disability, the Veteran asserts that hearing loss is due to the firing of the main gun of a tank in training.  The record shows that the Veteran was assigned to an armor unit. 






The record shows that left ear hearing loss for the purpose of VA disability compensation was documented on VA audiograms in April 2009 and in October 201, but right ear hearing loss is not shown. 

In August 2011, a private physician stated that hearing loss in the left ear was influenced to some degree by noise exposure.  

As noise exposure in service is consistent with the circumstances of the Veteran's active duty for training in an armor unit, as there is evidence of current left ear hearing loss disability, and as the evidence is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for records from the Army Reserve or the Kentucky National Guard from February 1991 to September 1998. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine:

a).  Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 in the right ear in addition to the left ear.  



b).  Then whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that left ear hearing loss and right ear hearing loss, if shown, is causally related to noise exposure in service as described by the Veteran. 

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe impaired hearing even though there may be no contemporaneous documentation of hearing loss in service or immediately following service.  And the Board finds that the Veteran's statements about noise exposure are credible as the Veteran is already service connected for tinnitus. 

Also, the VA examiner is asked to address whether unilateral hearing loss is consistent with the Veteran's description as a crew member of a tank and the firing of the main gun of a tank in training.  

The Veteran's file must be made available to the VA examiner.  

3.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


